Title: Thomas Jefferson to Theodorus Bailey and David Gelston, 9 April 1812
From: Jefferson, Thomas
To: Bailey, Theodorus,Gelston, David


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 9. 12.
           
		  I have written to a mr Ebenezer Herrick of West Stockbridge Mass. for a Spinning machine of his invention which he writes me he can more handily send to N. York than to any other port. I have taken the liberty to say to him that if he will commit it to you, you will be so kind as to have it embarked on board some
			 vessel bound to Richmond. should
			 any expence attend this, messieurs Gibson and Jefferson of Richmond, who will recieve the machine will pay it to the Captain.
          I had also written to a mr Oliver Barrett of your state for a spinning machine of a different invention by himself. but he, I expect, has some correspondent of his own at N. York who will see to the shipping it. 
		   I avail myself always with pleasure of every occasion of assuring you of my continued esteem & respect.
          
            Th:
            Jefferson
        